Case 2:21-cv-02813-BRM-ESK Document 15 Filed 05/25/21 Page 1 of 2 PageID: 999
                                                                                                                                            Michael S. Horn
                                                                                                                      Member of New Jersey and New York Bar
                                                                                                                                     mhorn@archerlaw.com
                                                                                                                             201-498-8529 (Ext. 7529) Direct
                                                                                                                                    201-342-6611 Direct Fax

                                                                                                                                          Archer & Greiner, P.C.
                                                                                                                                  Court Plaza South, West Wing
                                                                                                                                      21 Main Street, Suite 353
                                                                                                                                    Hackensack, NJ 07601-7095
                                                                                                                                            201-342-6000 Main
                                                                                                                                              201-342-6611 Fax
                                                                                                                                           www.archerlaw.com



 May 25, 2021


 VIA ECOURTS
Judge Edward S. Kiel
District of New Jersey
United States District Court
50 Walnut Street
Newark, New Jersey 07101

            Re:        Xiamen ITG Group Corp, LTD. v. Crystal Vogue, Inc.
                       Civil Action No. 2:21-cv-02813

 Dear Judge Keil:

         We represent the Defendant, Crystal Vogue, Inc. in the above referenced matter. We
 respectfully request a pre-motion conference for leave to file an application to withdraw as counsel
 for Crystal Vogue, Inc. and to provide it forty-five (45) days to retain counsel and extend time to
 respond to the pending motion and time to responding to the outstanding petition accordingly.1

          In such a motion, Local Civil Rule 102.1 and R.P.C. 1.16(b) applies. RPC 1.16(b)
 provides: [e]xcept as stated in paragraph (c), a lawyer may withdraw from representing a client
 if: (1) withdrawal can be accomplished without material adverse effect on the interests of the client;
 (2) the client persists in a course of action involving the lawyer's services that the lawyer
 reasonably believes is criminal or fraudulent; (3) the client has used the lawyer's services to
 perpetrate a crime or fraud; (4) the client insists upon taking action that the lawyer considers
 repugnant or with which the lawyer has a fundamental disagreement; (5) the client fails
 substantially to fulfill an obligation to the lawyer regarding the lawyer's services and has been
 given reasonable warning that the lawyer will withdraw unless the obligation is fulfilled; (6) the
 representation will result in an unreasonable financial burden on the lawyer or has been rendered
 unreasonably difficult by the client; or (7) other good cause for withdrawal exists.

         When evaluating a motion to withdraw, the Court may consider four principal criteria: 1)
 the reasons why withdrawal is sought; 2) the prejudice withdrawal may cause to other litigants; 3)
 the harm withdrawal might cause to the administration of justice; and 4) the degree to which
 withdrawal will delay the resolution of a case. See Rusinow v. Kamara, 920 F. Supp. 69, 70 (D.N.J.
 1996); see also Haines v. Liggett Group, Inc., 814 F. Supp. 414, 423 (D.N.J. 1993).

 1
     There are two other related matters where we are also seeking to withdraw for the same reasons.


           Haddonfield, NJ | Hackensack, NJ | Princeton, NJ | Philadelphia, PA | Harrisburg, PA | Red Bank, NJ | New York, NY | Wilmington, DE
Case 2:21-cv-02813-BRM-ESK Document 15 Filed 05/25/21 Page 2 of 2 PageID: 1000

 Judge Edward S. Kiel
 May 25, 2021
 Page 2

         All factors weigh in favor of our withdrawal. Specifically, we seek to withdraw as counsel
 since there has been a breakdown in communication between our firm and our client making it
 virtually impossible to continue to represent Crystal Vogue. Without revealing confidential
 communications between us and our client2, this breakdown in communication has made it
 extremely difficult for us to continue to represent it in this case. In that regard, many of the
 documents and evidence is written in a foreign language, and many of the facts related to the case
 occurred in other countries. These facts make it even more essential that there be continuous and
 open communication with our client. In the absence of this necessary communication, as noted, it
 has become very difficult to represent this client.

         In addition, RPC 1.16 (b) (5) is applicable due to the failure to fulfil certain obligations
 under our agreement. This supports a basis for withdrawing. As such, it is appropriate to grant the
 application because Crystal Vogue has fails substantially to fulfill an obligation to the lawyer
 regarding the lawyer's services and has been given reasonable warning that the lawyer will
 withdraw unless the obligation is fulfilled. We have actually notified our client multiple times that
 we will be seeking to withdraw as a result of its failure to fulfill its obligations to the firm under
 the lawyer’s services agreement.

          It is important to note that this matter has just begun. Withdrawal will not delay resolution
 of this case, as discovery is ongoing and the Court has neither entered a Final Pretrial Order nor
 set a trial date. See United States ex rel. Cherry Hill Convalescent Center, Inc. v. Healthcare Rehab
 Systems, Inc., 994 F. Supp. 244, 253 (D.N.J. 1997). These factors weigh in favor of granting the
 motion. Therefore, the case remains at an early stage and our withdrawal will not prejudice any
 party. In short, our withdrawal can be accomplished without any adverse effect on the litigation.

         We appreciate the Court’s attention to this application.

                                                         Respectfully,



                                                  MICHAEL S. HORN
 Cc: Counsel of Record.
 Brian Wu, Crystal Vogue (via Email and Regular Mail)
 221202102v1




         2
         We have omitted further details to preserve confidentiality, but will provide further details
 and supporting documentation for in camera review if requested by the Court.
